DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one first sensing element attached to a area around an eye of a testee for measuring an electromyography (EMG) signal,” in claim 1, which corresponds to an electrode or adhesive electrode pad (see para [0012] of Applicant(s)’ specification as originally filed); “a processing module to pick up a specified frequency range of said EMG signal as a measurement index of microfluctuation of accommodation, wherein said specified frequency range is 0.1-100 Hz,” as recited in claim 1, which corresponds to computer (see para [0016] of Applicant(s)’ specification as originally filed); and “a second sensing element … for measuring an electroencephalograph (EEG) signal,” as recited in claim 5, which has no corresponding structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 5, the claim language “a second sensing element … for measuring an electroencephalograph (EEG) signal” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the claim language is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and no corresponding structure could be found in the specification.  Due to this lack of structure, there is a lack of evidence that Applicant(s) actually had in their possession the structure for this since there is no description of what is actually is.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 2, the claim language “wherein said EMG signal of said testee is measured in an open field of view” is ambiguous.  The specification states “[i]n other words, the distance between the testee and the object the testee gazes at is larger than in the present invention than in the conventional optics or ultrasonics-based technology” (see para [0017] of Applicant’s specification as originally filed).  However, the examiner doesn’t know what distance this needs to be or what distances are encompasses by this.  Additionally, it is unclear what field of view is considered “open” and what field of view would not be considered “open.”  The claim is examined as meaning the signal is measured without any external constraints placed by an administrator or health-care provider.
For claim 5, the claim language “a second sensing element … for measuring an electroencephalograph (EEG) signal” is ambiguous.  Specifically, the claim language is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and no corresponding structure could be found in the specification.  Due to this lack of structure, the metes and bounds of the claim cannot be ascertained.  The claim is examined as meaning any structure capable of perming the function of measuring an electroencephalograph (EEG) signal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0351690 to Toth et al. (hereinafter “Toth”) in view of U.S. Patent Application Publication No. 2017/0188896 to Guth et al. (hereinafter “Guth”) and U.S. Patent Application Publication No. 2014/0221869 to Martinez-Conde et al. (hereinafter “Martinez-Conde”).
For claim 1, Toth discloses a method for measuring  (Abstract), comprising steps:
attaching at least one first sensing element (“electrodes,” para [0017]) to an area around an eye of a testee (para [0063]) for measuring an electromyography (EMG) signal (para [0063]); and
using a processing module (“processor,” para [0063]) to pick up a specified frequency range of said EMG signal (para [0119] and [0120])
a processing module coupled with said measuring module (para [0063]) and picking up a specified frequency range of said EMG signal (para [0119] and [0120]) as a measurement physiological data (para [0119] and [0120]).
Toth does not expressly disclose that the method is for measuring microfluctuation of accommodation, and that the specified frequency range is an index of microfluctuation of accommodation, wherein said specified frequency range is 0.1-100Hz.
However, Guth teaches a system that is for measuring microfluctuation of accommodation (para [0045], that a specified frequency range of is an index of microfluctuation of accommodation (para [0045]).  Guth additionally that the frequency range should be less than 10 Hz, because that is the average frequency about which a saccade occurs, and preferably from 0.2 to 4 Hz (para [0045]).
Moreover, Martinez-Conde teaches that the minimum saccade duration is 8 or 12 ms (para [0030]).  The examiner takes official notice that a saccade duration of 10 ms would be a frequency of 100 Hz (see, for example, https://en.wikipedia.org/wiki/Frequency, which explains that frequency = 1 / period).
It would have been obvious to a skilled artisan to modify Toth such that the system is for measuring microfluctuation of accommodation, and that the specified frequency range is an index of microfluctuation of accommodation, in view of the teachings of Guth, for the obvious advantage of being able to monitor saccades so that Toth can determine if a sleep state is occurring, and if so potentially what sleep state is occurring, or if the patient is awake and focused.  It would also have been obvious to a skilled artisan to modify Toth wherein said specified frequency range is 0.1-100 Hz, in view of the teachings of Guth and Martinez-Conde, because “[a] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ.2d 1379, 1382-83 (Fed. Cir. 2003); In re Harris, 409 F.3d 1339, 74 USPQ.2d 1951 (Fed. Cir. 2005).  Additionally, Guth already recognizes that frequencies less than 10 Hz should be included, and .01 Hz is less than 10 Hz.  Also, by including frequencies up to 100 Hz in the frequency range, minimum saccade durations, instead of just average saccade durations, can be accounted for and recorded in the data when making the determination of the sleeping/waking state of the patient.
For claim 2, Toth further discloses wherein said EMG signal of said testee is measured in an open field of view (see para [0185] and [0257]).
For claim 3, Toth, as modified, further discloses storing said measurement index (para [0061]).
For claim 4, Toth, as modified, further discloses evaluating physiological states of said testee according to said measurement index (para [0059]-[0061]) (also see para [0107] and [0138]) (alternatively, also see para [0158], [0163], [0211], and/or [0233]).
For claim 5, Toth, as modified, further discloses arranging a second sensing element near said testee’s head for measuring an electroencephalograph (EEG) signal (para [0059]-[0061]) (also see para [0107] and [0138]) (alternatively, also see para [0158], [0163], [0211], and/or [0233]); and evaluating physiological states of said testee according to said measurement index and said EEG signal (para [0059]-[0061]) (also see para [0107] and [0138]) (alternatively, also see para [0158], [0163], [0211], and/or [0233]).
For claim 6, Toth and Guth do not expressly disclose wherein said specified frequency range is 0.5-50 Hz.
However, Guth teaches wherein said specified frequency range is 0.2-4Hz (para [0045]).
It would have been obvious to a skilled artisan to modify Toth wherein said specified frequency range is 0.5-50 Hz, in view of the teachings of Guth, because where claimed ranges that “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ.2d 1934 (Fed. Cir. 1990).
For claim 7, Toth further discloses wherein said first sensing element is an attachable electrode or an adhesive electrode pad (para [0063]).
For claim 8, Toth further discloses wherein said processing module is arranged in a computer, a mobile Internet-access device, a portable device, or a far-end server (para [0063]).
Response to Arguments
Applicant’s arguments filed 7/5/22 have been fully considered.
With respect to the 112(a) rejection, the prior art cannot provide support for a lack of written description in the claim language of the instant application.  There must be evidence in Applicant’s own specification that demonstrates that Applicant had possession of the invention at the time of filing through sufficient written description of the claimed subject matter.  A prior art reference attributed to another invention would not demonstrate that Applicant had possession.  Additionally, stating that the skilled artisan would know what the structure would be does not meet the standard for the 112(f) invocation because the corresponding structure needs to be identified in the instant specification.
With respect to the 112(b) rejection(s), Applicant has provided no evidence to support the interpretation argued.  We are instructed that "attorney's arguments .. cannot take the place of evidence." In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (citation omitted); see also In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984) (holding that lawyer arguments and conclusory statements that are unsupported by factual evidence are entitled to little probative value).
With respect to the 103 rejection, some of Applicant’s argument(s) are moot in view of the new grounds of rejection.  However, with respect to the arguments that are still applicable, Applicant’s arguments do not appear to be commensurate in scope with the claim language.  The claim language does not recite that “the range of the frequency of the signal of microfluctuation of accommodation is far greater than that required for obtaining the physiological signals from the area around the eye, such as signals of eyeball rotation, eye blinking.”  Therefore, arguing this feature from the specification appears to be importing limitations from the specification into the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3736